Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1000 Page 1 of 21




  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10
          MATTHEW METTLER,                                 Case No. 18-cv-2303-BAS-MSB
 11
                                          Plaintiff,       ORDER GRANTING IN PART
 12                                                        DEFENDANT’S MOTION FOR
                                                           SUMMARY JUDGMENT
 13            v.
                                                           [ECF No. 34]
 14       GOVERNMENT EMPLOYEES
          INSURANCE COMPANY,
 15
                                        Defendant.
 16
 17
 18          In 2018, Plaintiff Matthew Mettler sued Defendant Government Employees
 19   Insurance Company (“GEICO”) for breach of contract and breach of the covenant of
 20   good faith and fair dealing. (ECF No. 1-2.) GEICO now moves for summary
 21   judgment on some of Plaintiff’s claims. (“Mot.,” ECF No. 34.) Plaintiff filed an
 22   opposition to the Motion, (“Opp’n,” ECF No. 36), to which GEICO replied,
 23   (“Reply,” ECF No. 38).1 The Court finds this Motion suitable for determination on
 24
 25   1
        Along with its reply brief, GEICO submitted various objections to Plaintiff’s evidence. (ECF No.
 26   38-3.) The first piece of contested evidence is John DiMugno’s report, which Plaintiff attached to
      his opposition. (ECF No. 36-3.) DiMugno opines on the issue of whether GEICO was obligated
 27   to provide Matthew with independent counsel. “[A]n expert witness cannot give an opinion as to
      her legal conclusion, i.e., an opinion on an ultimate issue of law.” Hangarter v. Provident Life &
 28
      Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004). DiMugno provides an evaluation of the law

                                                     –1–
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1001 Page 2 of 21




  1   the papers and without oral argument. Civ. L. R. 7.1(d)(1). For the reasons stated
  2   below, the Court GRANTS IN PART and DENIES IN PART GEICO’s Motion.
  3   I.     BACKGROUND
  4          Prior to August 1, 2015, GEICO issued an auto insurance policy to Kellie and
  5   Stephen Mettler with body injury liability limits of $100,000 per person. (Joint
  6   Statement of Undisputed Material Facts, “JSUMF,” ECF No. 38-4, at ¶ 1.) On
  7   August 1, 2015, Kellie’s teenaged son Matthew was driving her car and following
  8   another car being driven by his friend Elias. (Id. ¶ 3.) Matthew’s phone was ringing
  9   because Kellie was calling him, so he looked down at his phone, negligently failed
 10   to stop in time, and rear-ended Elias’ car. (Id. ¶ 3; Mot. at 7.) Elizabeth Cooke was
 11   a rear-seat passenger in the car being driven by Elias. (Id. ¶ 2.)
 12          On August 19, 2015, Cooke went to a chiropractor. (GEICO’s Exhibit 4, at
 13   25.)2 On February 22, 2016, Kellie informed GEICO that she had been served with
 14   a lawsuit by Cooke. (JSUMF ¶ 6.) The lawsuit named both Matthew and Kellie.
 15   (Id.) The next day, GEICO appointed Beverly Mills to serve as defense counsel. (Id.
 16   ¶ 7.) Mills answered Cooke’s complaint and served discovery. On May 16, 2016,
 17   GEICO received from Mills a copy of Cooke’s unverified interrogatory answers and
 18   document responses, including medical records. (Id. ¶ 8.) On June 23, 2016,
 19   Cooke’s attorneys wrote to GEICO making a policy limits settlement demand of
 20
 21
      surrounding the issue and a legal conclusion, and his report is therefore not proper. The Court
 22   sustains GEICO’s objection to the report.
              GEICO also objects to various portions of the declaration of counsel Ryan Bright. GEICO
 23   makes best evidence rule objections to the portions of Bright’s declaration where he summarizes
      certain pieces of evidence. See Fed. R. Civ. P. 1002 (“An original writing, recording, or photograph
 24   is required in order to prove its content unless these rules or a federal statute provides otherwise.”).
 25   The Court sustains these objections; the documents speak for themselves. Further, GEICO’s
      objection to Bright’s description of what occurred at mediation is moot because the Court did not
 26   consider Bright’s statements in analyzing GEICO’s motion.
      2
        Both parties attach their extensive exhibits to their briefs as one large attachment. Any page
 27   reference herein to exhibits, including depositions, refers to the CM/ECF pincite page number
      located at the top of the page. Any reference to Plaintiff’s Exhibits refers to the attachments at
 28
      ECF No. 36-4 and any reference to GEICO’s Exhibits refers to the attachments at ECF No. 34-4.

                                                        –2–
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1002 Page 3 of 21




  1   $100,000 in exchange for the release of Kellie and Matthew and the dismissal of the
  2   lawsuit. (GEICO’s Exhibit 9, at 92.) On July 7, 2016, GEICO rejected the settlement
  3   demand and provided a counteroffer of $12,900. (JSUMF ¶ 10.)
  4         On August 4, 2016, Cooke made a second policy limits demand in the form of
  5   a California Code of Civil Procedure section 998 offer, but it was only as to Matthew.
  6   (Id. ¶ 11.) GEICO rejected the offer and made a counteroffer of $16,000. (Id. ¶ 12.)
  7   On January 19, 2017, Cooke made another settlement demand for $350,000. (Id.
  8   ¶ 13.) This demand included a copy of the results of Cooke’s MRI, which had been
  9   taken on December 22, 2016, and a report by Dr. Keshavarzi following an evaluation
 10   of Cooke on January 10, 2017. (GEICO’s Exhibit 11, at 107–111.) Dr. Keshavarzi’s
 11   report detailed Cooke’s description of “migraines, left arm weakness, numbness and
 12   tingling in her left arm, and a throbbing pain in her left scapula.” (Id. at 110.) Dr.
 13   Keshavarzi informed Cooke of a surgical option as an “aggressive treatment for the
 14   pain.” (Id.) In February 2017, GEICO rejected the offer and made a counteroffer
 15   for $20,000. (Plaintiff’s Exhibit 25, at 221–22.)
 16         On March 6, 2017, Cooke was evaluated in an independent medical
 17   examination (“IME”) by Steven Schopler, a doctor chosen by GEICO. (JSUMF
 18   ¶ 14.) Dr. Schopler concluded that Cooke has “multilevel cervical spondylosis” and
 19   “would be a candidate for cervical spine reconstructive surgery.” (GEICO’s Exhibit
 20   13, at 121.) He opined that “physical therapy, epidural injections, facet injections,
 21   trigger point injections, and acupuncture are unlikely to prove to be beneficial to
 22   her.” (Id.) GEICO learned of Schopler’s opinions on March 14, 2017. (JSUMF
 23   ¶ 15.) GEICO then offered a settlement of $100,000, which Cooke rejected. (Id.
 24   ¶¶ 16, 17.) GEICO transferred the defense of the Mettlers to the law firm of Tyson
 25   & Mendes. (Id. ¶ 18.)
 26         Cooke underwent a three-level anterior cervical discectomy and fusion surgery
 27   in June 2017. (Id. ¶ 19.) In April 2018, Cooke agreed to a settlement as to Kellie
 28   only for $15,000 to be paid by GEICO and the case went to trial against Matthew.

                                               –3–
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1003 Page 4 of 21




  1   (Id. ¶ 20.) Trial resulted in a jury verdict of $701,493; the judge then granted a
  2   motion to award prejudgment interest and costs based on the rejected Section 998
  3   offer, leading to a total judgment of approximately $850,000. (Id. ¶¶ 21, 22.)
  4   Matthew’s attorney demanded GEICO pay the entire judgment. (Id. ¶ 23.) GEICO,
  5   Cooke, and Matthew participated in a private mediation, where GEICO reached a
  6   settlement with Cooke for a total of $500,000. (Id. ¶¶ 24, 25.) This settled any
  7   liability Matthew had to Cooke. GEICO and Matthew did not reach a settlement, so
  8   Matthew filed the present suit. (Id. ¶ 26; “Compl.,” ECF No. 1-2.)
  9   II.   LEGAL STANDARD
 10         Summary judgment is appropriate under Rule 56(c) where the moving party
 11   demonstrates the absence of a genuine issue of material fact and entitlement to
 12   judgment as a matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477
 13   U.S. 317, 322 (1986). A fact is material when, under the governing substantive law,
 14   it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S.
 15   242, 248 (1986). A dispute about a material fact is genuine if “the evidence is such
 16   that a reasonable jury could return a verdict for the nonmoving party.” Id.
 17         A party seeking summary judgment always bears the initial burden of
 18   establishing the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
 19   The moving party can satisfy this burden in two ways: (1) by presenting evidence
 20   that negates an essential element of the nonmoving party’s case; or (2) by
 21   demonstrating that the nonmoving party failed to make a showing sufficient to
 22   establish an element essential to that party’s case on which that party will bear the
 23   burden of proof at trial. Id. at 322–23. “Disputes over irrelevant or unnecessary facts
 24   will not preclude a grant of summary judgment.” T.W. Elec. Serv., Inc. v. Pac. Elec.
 25   Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
 26         If the moving party fails to discharge this initial burden, summary judgment
 27   must be denied, and the court need not consider the nonmoving party’s evidence.
 28   Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–60 (1970). If the moving party

                                               –4–
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1004 Page 5 of 21




  1   meets this initial burden, however, the nonmoving party cannot defeat summary
  2   judgment merely by demonstrating “that there is some metaphysical doubt as to the
  3   material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
  4   586 (1986); Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995)
  5   (“The mere existence of a scintilla of evidence in support of the non-moving party’s
  6   position is not sufficient.” (citing Anderson, 477 U.S. at 242, 252)). Rather, the
  7   nonmoving party must “go beyond the pleadings” and by “the depositions, answers
  8   to interrogatories, and admissions on file,” designate “specific facts showing that
  9   there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (quoting Fed. R. Civ. P.
 10   56(e)).
 11          When making this determination, the court must view all inferences drawn
 12   from the underlying facts in the light most favorable to the nonmoving party. See
 13   Matsushita, 475 U.S. at 587. “Credibility determinations, the weighing of the
 14   evidence, and the drawing of legitimate inferences from the facts are jury functions,
 15   not those of a judge, [when] he [or she] is ruling on a motion for summary judgment.”
 16   Anderson, 477 U.S. at 255.
 17   III.   ANALYSIS
 18          The Court first evaluates GEICO’s rejection of Cooke’s offers to settle for
 19   policy limits.
 20          A.    Cooke’s June 23 $100,000 Settlement Offer
 21          Plaintiff alleges GEICO acted in bad faith in rejecting Cooke’s June 23
 22   settlement offer of $100,000. GEICO argues its decision was reasonable as a matter
 23   of law and moves for summary judgment on Plaintiff’s allegation of bad faith.
 24          “In each policy of liability insurance, California law implies a covenant of
 25   good faith and fair dealing. This implied covenant obligates the insurance company,
 26   among other things, to make reasonable efforts to settle a third party’s lawsuit against
 27   the insured.” PPG Indus., Inc. v. Transamerica Ins. Co., 20 Cal. 4th 310, 312 (1999).
 28   An insured may bring a claim against its insurer for wrongfully refusing to settle,

                                                –5–
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1005 Page 6 of 21




  1   provided that the insured proves the existence of a reasonable offer to settle the
  2   claims against the insured for an amount within the policy limits of the insured’s
  3   policy. Graciano v. Mercury Gen. Corp., 231 Cal. App. 4th 414, 425 (2014) (citing
  4   Merritt v. Reserve Ins. Co., 34 Cal. App. 3d 858, 877 (1973)). The insurer must settle
  5   a claim against the insured within policy limits if there is a “substantial likelihood of
  6   recovery in excess of those limits.” Johansen v. Cal. State Auto. Ass’n Inter-Ins.
  7   Bureau, 15 Cal. 3d 9, 16 (1975). “In determining whether an insurer has given
  8   consideration to the interests of the insured, the test is whether a prudent insurer
  9   without policy limits would have accepted the settlement offer.” Crisci v. Sec. Ins.
 10   Co. of New Haven, Conn., 66 Cal. 2d 425, 429 (1967); see also Judicial Council of
 11   California Civil Jury Instruction 2334 (“A settlement demand for an amount within
 12   policy limits is reasonable if [name of defendant] knew or should have known at the
 13   time the demand was rejected that the potential judgment was likely to exceed the
 14   amount of the demand based on [name of plaintiff in underlying case]’s injuries or
 15   loss and [name of plaintiff]’s probable liability.”).
 16         The determination of whether an insurer’s conduct rises to the level of bad
 17   faith must be determined on a case by case basis when considering all of the relevant
 18   circumstances. Chateau Chamberay Homeowners Ass’n v. Associated Int’l Ins. Co.,
 19   90 Cal. App. 4th 335, 346 (2001). The circumstances to consider when evaluating
 20   the reasonableness of the insurer’s settlement decision are “wide-ranging” and
 21   include “motive, knowledge, experience, and the ability to prophesy.” Camelot by
 22   the Bay Condominium Owners’ Ass’n v. Scottsdale Ins. Co., 27 Cal. App. 4th 33, 48
 23   (1994). “[O]rdinarily whether the insurer has acted unreasonably, and hence in bad
 24   faith, in rejecting a settlement offer is a question of fact to be determined by the jury.”
 25   Cain v. State Farm Mut. Auto. Ins. Co., 47 Cal. App. 3d 783, 792 (1975). However,
 26   where there are no competing inferences allowing for reasonable minds to differ, the
 27   question of whether an insurer acted reasonably and in good faith becomes one of
 28   law. Walbrook Ins. Co. v. Liberty Mutual Ins. Co., 5 Cal. App. 4th 1445, 1454–55;

                                                 –6–
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1006 Page 7 of 21




  1   see also Chateau Chamberay, 90 Cal. App. 4th at 346 (holding reasonableness is a
  2   question of law if “only one reasonable inference can be drawn” from undisputed
  3   evidence).
  4         In Cooke’s June 23 letter, she laid out her damages, noting she had incurred
  5   $11,079.40 in past medical bills and had past loss of earnings in the amount of
  6   $4,275.00. (Plaintiff’s Exhibit 13, at 173.) She also stated she had claims for
  7   “general damages related to past pain and suffering,” future medical bills, and future
  8   general damages for pain; she provided no monetary amount for these damages. (Id.
  9   at 175.) Cooke did not detail how her damages could exceed $100,000. On July 7,
 10   GEICO rejected the offer and provided a counteroffer of $12,900. (JSUMF ¶¶ 9,
 11   10.) GEICO argues it did so because Cooke did not have a substantial likelihood of
 12   a recovery greater than $100,000. (Mot. at 13.) GEICO makes a point to note that
 13   only after it rejected the demand, Cooke got a second MRI, a doctor offered spinal
 14   fusion as a treatment, and GEICO’s IME doctor opined that surgery was warranted.
 15   GEICO argues it was not until these events took place that the case became worth
 16   more than $100,000. (Id.)
 17         The Court begins its analysis by assuming that on July 7, based on the
 18   information known to GEICO, the rejection of the $100,000 settlement was
 19   reasonable. Plaintiff does not directly dispute this, but instead focuses his argument
 20   on whether GEICO conducted an appropriate investigation before rejecting the offer.
 21   (Opp’n at 7–8.) Plaintiff argues that GEICO could have learned relevant facts earlier,
 22   and that GEICO did not conduct a reasonable investigation during the claims process
 23   to identify the necessary facts for it to determine whether Cooke’s claims would
 24   likely exceed the policy limit.
 25         An insurer “cannot rely on its breach of the duty to conduct a reasonable
 26   investigation to shield itself from liability for breach of the related duty to accept a
 27   reasonable settlement demand.” Safeco Ins. Co. of Am. v. Parks, 170 Cal. App. 4th
 28   992, 1009 (2009). To the extent that GEICO’s failure to have sufficient information

                                                –7–
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1007 Page 8 of 21




  1   to reject the offer was GEICO’s own doing as a result of an unreasonable
  2   investigation, then the decision not to accept Cooke’s offer may ultimately still
  3   constitute bad faith. See Spradlin v. GEICO Indemnity Co., No. 2:18-cv-10299-
  4   SVW-KES, 2019 WL 5481304, at *22 (C.D. Cal. Aug. 1, 2019).
  5         An insurer’s investigation is unreasonable if the insurer “fails to consider, or
  6   seek to discover, evidence relevant to the issues of liability and damages.” Shade
  7   Foods, Inc. v. Innovative Prods. Sales & Mktg., Inc., 78 Cal. App. 4th 847, 880
  8   (2000). Consequently, if the insurer did not undertake an adequate investigation,
  9   “the insurer is charged with constructive notice of facts that it might have learned if
 10   it had pursued the requisite investigation.” KPFF, Inc. v. Cal. Union Ins. Co., 56
 11   Cal. App. 4th 963, 973 (1997) (citations omitted). The determination of whether an
 12   insurer’s investigation was reasonable must be made on a case-by-case basis and
 13   depends on the totality of the circumstances, but a determination of reasonableness
 14   may be made as a matter of law based on undisputed evidence supporting only one
 15   reasonable inference. See Chateau Chamberay, 90 Cal. App. 4th at 346.
 16         The Court begins by evaluating the reports and opinions of Beverly Mills, who
 17   represented GEICO in the beginning of the case. Mills was fully involved in the case
 18   early on and prepared thorough reports regarding her impressions and opinions. In
 19   a report dated March 2, 2016, Mills referenced the reports of a chiropractor, Dr.
 20   Singh. Singh’s “extremely minimal records” showed Cooke was complaining of
 21   headaches and pain, and an MRI showed bulges. (Plaintiff’s Exhibit 10, at 160.)
 22   Mills noted she did not have any other medical records at the time. (Id.) In her report
 23   dated April 13, 2016, Mills noted she had received more medical records, and she
 24   detailed reports by a chiropractor, radiologists (who performed x-rays and an MRI),
 25   physical therapists, and others. (Plaintiff’s Exhibit 11, at 164.) Mills opined that
 26   “the good news is that [Cooke’s neurosurgeon] Dr. Rahimifar did not think that
 27   [Cooke] is a surgical candidate.” (Id. at 166.) Mills also opined, “I think that a
 28   biomechanical engineer could look at the photographs of the [car] . . . and help us

                                               –8–
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1008 Page 9 of 21




  1   ascertain the forces exerted on [Cooke] in this accident, if this matter were to proceed
  2   to trial.” (Id.) Mills concluded that they could “discuss whether to have [Cooke]
  3   examined and/or her medical records reviewed” after Mills deposed Cooke. (Id.) On
  4   June 9, 2016, Mills deposed Cooke’s two daughters, who were in the car at the time
  5   of the accident, and Elias, the driver of the car. (Plaintiff’s Exhibit 12, at 169.) Mills
  6   concluded that “between what we might see on subrosa, an accident
  7   reconstruction/biomechanical investigation, and [Cooke’s] own private medical
  8   providers’ records, we might be able to establish that this woman was not injured, or
  9   at least to the extent claimed.” (Id. at 170.) Later that month, Cooke made the
 10   $100,000 settlement offer.
 11         On July 7, 2016, Cooke was deposed.             In Mills’ summary of Cooke’s
 12   deposition, she opined that Cooke “greatly exaggerated” her complaints and Mills
 13   “[did] not believe that [Cooke] was hurt in this incident.” (Plaintiff’s Exhibit 16, at
 14   184.) Mills concluded, “I want to have her records reviewed, and her examined
 15   (probably by a neurosurgeon). I strongly urge as well that we consider retaining a
 16   biomechanical engineer, I just don’t see that the forces necessary to injure a woman
 17   in prime physical condition . . . were present in this accident.” (Id. at 186.) Mills
 18   noted that she believed Cooke had only minimal complaints, “but considering that
 19   she is still treating extensively, and getting injections and occipital blocks, I am
 20   concerned about our clients’ policy limits.” (Id.)
 21         Also on July 7, 2016, GEICO rejected Cooke’s $100,000 settlement demand.
 22   (Plaintiff’s Exhibit 15, at 182.) The decision was made by David Fetchina, the
 23   regional liability administrator in GEICO’s claims department. (“Fetchina Decl.,”
 24   ECF No. 34-3, at ¶ 1.) Fetchina directed GEICO adjuster Adria Shaw to reject the
 25   offer. Shaw did so and made a $12,900 counteroffer. (Id. ¶ 57.) It appears that Shaw
 26   did not read Cooke’s deposition before making the counteroffer. (“Shaw Depo.,”
 27   Plaintiff’s Exhibit 3, at 68.) It is unclear whether Fetchina reviewed Cooke’s
 28   deposition or the summary before he authorized the rejection.

                                                 –9–
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1009 Page 10 of 21




   1         Fetchina declares that he “felt confident about GEICO’s ability to settle” for
   2   approximately $35,000. (Fetchina Decl. at ¶ 24, 25.) He based this decision on the
   3   medical records he had at the time. A “key component” of this determination was
   4   neurological surgeon Dr. Imad Abumeri’s medical opinion. (Id. ¶ 46.) On November
   5   9, 2015, Dr. Abumeri determined that Cooke is “not a surgical candidate . . . and her
   6   injuries most likely are soft tissue injury/muscular injury.” (GEICO’s Exhibit 37, at
   7   213.) Prior to seeing Dr. Abumeri, Cooke had participated in physical therapy and
   8   chiropractic treatments. Her chiropractor noted her progress over time, recording
   9   that her movement had improved at each visit. (GEICO’s Exhibits 25–29, at 174–
  10   182.) The physical therapy reports also noted Cooke’s progress. On November 3,
  11   2015, Cooke was reported as having a “40% improvement in neck, upper back pain
  12   [and a] >90% improvement in headaches with Physical Therapy intervention.”
  13   (GEICO’s Exhibit 35, at 200.)
  14         But the medical records show that Cooke continued treatments and therapy
  15   following her appointment with Abumeri and with physical therapists. Cooke
  16   received an MRI in September 2015. (GEICO’s Exhibit 31, at 186.) A pain
  17   management specialist opined that Cooke was still complaining of neck pain and
  18   headaches in December 2015. (GEICO’s Exhibit 38, at 216.) He scheduled Cooke
  19   for trigger point injections in the trapezius muscles. (Id.) Later that month, Cooke
  20   received two injections of methylprednisolone and Marcaine. (GEICO’s Exhibit 39,
  21   at 218.) In a follow-up visit, Cooke reported that the injections gave her four to five
  22   days of relief “but then she overworked herself and now her pain is back” with
  23   increased headaches. (GEICO’s Exhibit 40, at 220.) In January 2016, Cooke was
  24   put under anesthesia and was given an occipital nerve block. (GEICO’s Exhibit 41,
  25   at 222.)
  26         On July 7, 2016, GEICO informed Cooke’s counsel that it only had records up
  27   to January 2016, so Cooke’s counsel sent GEICO additional medical records,
  28   including: physical therapist’s opinions that Cooke was still feeling weakness,

                                                – 10 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1010 Page 11 of 21




   1   occasional tingling, pain, and limitations; doctor’s notes indicating a positive Spuring
   2   test; and evidence that Cooke had received a cervical epidural injection under
   3   anesthesia in June 2016. (“Bright Decl.,” ECF No. 36-2, at ¶ 27–34.) Also on July
   4   7, 2016, Fetchina authorized Shaw to reject the June 23 policy demands limit.
   5   (Fetchina Decl. ¶ 55.)
   6          Turning first to the opinions of GEICO’s counsel Mills, the Court notes that a
   7   common thread throughout the correspondence between Mills and GEICO was
   8   Mills’ opinion that Cooke was not as injured as she claimed to be, but that Mills
   9   believed that the issue could be resolved by more investigation. Specifically, Mills
  10   mentioned a biomechanical investigation more than once and noted she wanted to
  11   see more records. A biomechanical investigation was not done by the time GEICO
  12   rejected the settlement offer. Mills has at least “thirty years of litigation experience,
  13   including many years with a successful track record of defending GEICO insureds
  14   in auto crash cases with skill, care, and expertise.” (Fetchina Decl. ¶ 15.) Mills had
  15   personally met Cooke and evaluated her behavior and credibility, and she had clearly
  16   delineated her opinions—that Cooke was exaggerating her injuries but that an IME
  17   or biomechanical review could confirm this. (See, e.g., GEICO’s Exhibit 43, at 229
  18   (on July 7, 2016, Mills opined “I want to have [Cooke’s] records reviewed, and her
  19   examined (probably by a neurosurgeon.) I strongly urge as well that we consider
  20   retaining a biomechanical engineer . . .”).)                 Yet without following Mills’
  21   recommendations, Shaw and Fetchina formed the opinion that the medical evidence
  22   did not establish a case of more than $100,000.
  23          And while it is apparent that Fetchina reviewed Cooke’s medical records,3
  24
       3
  25     In his declaration, Fetchina summarizes “all of the medical records in GEICO’s claim file as of
       July 7, 2016, when [he] authorized” Shaw to reject the June 23 demand. (Fetchina Decl. ¶ 55.)
  26   The latest record in this summary is dated January 2016. (Id. at ¶ 53.) But, Cooke’s counsel
       declares that on July 7, 2016, he sent additional medical records to GEICO which detailed Cooke’s
  27   medical appointments from April 2016 to June 2016. (Bright Decl. ¶¶ 26–33.) The timeline of
       this is unclear, and the parties do not specify whether Fetchina reviewed Bright’s July 7 production
  28
       before authorizing the rejection of Cooke’s settlement demand. If Fetchina did not review the new

                                                      – 11 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1011 Page 12 of 21




   1   prepared calculations, and used his experience of evaluating “thousands” of bodily
   2   injury cases before rejecting the offer, the issue is, were enough steps taken before
   3   the conclusion was reached? (See Fetchina Decl. ¶ 56.) It was undisputed that
   4   Matthew was liable for the accident and that Cooke had not played a part in the cause
   5   of the collision. (JSUMP ¶4.) Fetchina and Shaw had evidence that Cooke had seen
   6   quite a few doctors and had sought relief through many different forms of treatment.
   7   (Shaw Depo. at 61; see also Bright Decl. ¶ 24 (“At the time of the June 23, 2016
   8   demand, Elizabeth Cooke attended approximately 75 medical visits as a result of this
   9   crash, including chiropractic care, radiology, physical therapy, primary care
  10   physician, pain management, and orthopedic specialists.”).) GEICO knew that
  11   Cooke was complaining of stiffness, headaches, and pain; she had not experienced
  12   these symptoms prior to the incident. (See Shaw Depo. at 64.) It is apparent from
  13   Cooke’s medical records that she was not healed or even on the path to recovery by
  14   July 2016; despite trying many different methods and treatments, she was still in
  15   pain, stiff, and had limited movement.
  16          Despite this information, at the time GEICO rejected the settlement offer, it
  17   had not asked for a biomechanical review of the forces. Nor had GEICO submitted
  18   Cooke to an IME. To be sure, it was Cooke’s own doctor who had opined that she
  19   was not a candidate for surgery, so GEICO may have thought an IME was
  20   unnecessary. But still, Cooke’s medical records consistently showed her injury
  21   persisted. An IME was conducted later, after July 2016, but Fetchina testified he
  22   does not know the cause of the delay. (“Fetchina Depo.,” Plaintiff’s Exhibit 4, at
  23   77.) He “would have liked it to have happened earlier” but “it slipped through the
  24   cracks, vacations, holidays, schedule of the doctor. There’s a lot of factors that help
  25   extend these things unnecessarily.” (Id. at 80.) He testified that GEICO could have
  26
  27   records, the Court finds this creates a genuine issue of material fact as to whether it was reasonable
       for him to reject the offer without reviewing all medical records. Therefore, for purposes of the
  28
       below analysis, the Court assumes Fetchina reviewed all records.

                                                       – 12 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1012 Page 13 of 21




   1   asked for an extension of time to have an IME conducted before responding to the
   2   settlement demand, and that there would have been no harm in doing so, but no
   3   extension was requested. (Id. at 77.) He testified that an IME would have “made a
   4   difference” and “that’s why it was being considered.” (Id. at 79.)
   5         GEICO eventually submitted Cooke to an IME by Dr. Schopler in March
   6   2017. (JSUMF ¶ 14.) This was done “[t]o confirm that [Cooke’s] doctor opinion
   7   was correct.” (Shaw Depo. at 69.) Shaw testified that getting an IME is “usually the
   8   process that happens in litigation. [It’s] standard with every other litigated case.”
   9   (Id.) Following the IME, Dr. Schopler opined that Cooke was a candidate for
  10   surgery. (GEICO’s Exhibit 13, at 121.) Shaw testified that had the IME been
  11   conducted before GEICO rejected Cooke’s policy limits offer, it would have “likely”
  12   changed the offer GEICO made. (Id.) Of course, this change of GEICO’s opinion
  13   of the case is evident; after receiving the IME results, GEICO offered to settle with
  14   Cooke for $100,000. GEICO also eventually consulted with a biomechanical/
  15   accident reconstructionist, Isaac Ikram. Although the date of the consultation is
  16   unclear, in September 2017, GEICO’s counsel summarized Ikram’s report as “not
  17   favorable” because Ikram concluded that “based on 1) [Cooke’s] left sided neck
  18   complaints, and 2) her head [was] turned to the right [when the impact occurred],
  19   there are good biomechanical explanations for plaintiff’s asymmetric neck
  20   complaints and the presence of radicular symptoms that required corrective surgery.”
  21   (Plaintiff’s Exhibit 24, at 213–14.)
  22         The Court finds that whether or not it was reasonable for GEICO to reject the
  23   policy limits offer without performing a biomechanical review or an IME is a
  24   disputed issue of fact. GEICO’s decision-makers believed Cooke’s medical records
  25   did not show a high-dollar case, but they made this determination before these
  26   potentially crucial steps were taken. The Court is not holding that simply because
  27   Plaintiff has pointed to a step that GEICO did not take before rejecting the settlement
  28   offer, this may make GEICO’s conduct unreasonable. See Maynard v. State Farm

                                                – 13 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1013 Page 14 of 21




   1   Mut. Auto. Ins. Co., 499 F. Supp. 2d 1154, 1163 n.6 (C.D. Cal. 2007) (noting it is not
   2   the case that a plaintiff can “defeat summary judgment simply by pointing to any
   3   number of additional expert reports that the insurer could have—but failed to—
   4   obtain that would have somehow better informed its evaluation of Plaintiff's claim”).
   5   Instead, what raises a disputed issue of fact is whether GEICO should have hired a
   6   biomechanical expert or submitted Cooke to IME following Mills’ suggestions and
   7   expressed “concern” about GEICO’s policy limits, as well as the medical records
   8   showing Cooke’s lack of progress in recovery. Without undisputed evidence of a
   9   reasonable investigation, it cannot be said that GEICO’s rejection of the policy limits
  10   offer was reasonable as a matter of law. The Court DENIES GEICO’s Motion for
  11   Summary Judgment as to this issue.
  12         B.     Cooke’s CCP Section 998 Offer (August 4, 2016)
  13         Cooke’s other settlement demand within policy limits was made in August
  14   2016 in the form of a California Code of Civil Procedure section 998 offer. (JSUMF
  15   ¶ 11.) GEICO rejected the settlement demand and provided a counteroffer of
  16   $16,000. (Id. ¶ 12.) GEICO argues that its refusal of this offer cannot form the basis
  17   of Plaintiff’s bad faith claim.
  18         Plaintiff argues GEICO’s refusal of the offer was unreasonable. But the first
  19   question is whether the offer itself was reasonable. An offer is reasonable if
  20         (1) its terms are clear enough to have created an enforceable contract
             resolving all claims had it been accepted by the insurer, (2) all of the
  21         third party claimants have joined in the demand, (3) it provides for a
  22         complete release of all insureds, and (4) the time provided for
             acceptance did not deprive the insurer of an adequate opportunity to
  23         investigate and evaluate its insured’s exposure.
  24   Graciano, 231 Cal. App. 4th at 425 (citations omitted).
  25         The CCP Section 998 offer was a policy limits demand, but it was made only
  26   as to Matthew. (JSUMF ¶ 11.) “[A]n insurer may, within the boundaries of good
  27   faith, reject a settlement offer that does not include a complete release of all of its
  28   insureds.” Strauss v. Farmers Ins. Exch., 26 Cal. App. 4th 1017, 1021 (1994).

                                                – 14 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1014 Page 15 of 21




   1   Therefore, GEICO is correct that the CCP Section 998 offer was not a reasonable
   2   offer. To the extent Plaintiff alleges that GEICO acted in bad faith in rejecting the
   3   Section 998 offer, (see Compl. ¶ 11), the Court GRANTS GEICO’s Motion for
   4   Summary Judgment on this issue.
   5          C.      GEICO’s Communication of a Settlement Offer
   6          Plaintiff’s complaint vaguely alleges that GEICO acted in bad faith by
   7   “unreasonably and/or intentionally refusing to communicate a settlement offer to
   8   Plaintiff.” (Compl. ¶ 23.k.) Plaintiff does not provide details as to this unspecified
   9   settlement offer. GEICO moves for summary judgment on Plaintiff’s claim that
  10   GEICO acted in bad faith by failing to communicate a $250,000 settlement demand.
  11   (Mot. at 26.) The settlement demand at issue occurred in an April 2, 2018 text
  12   between Poncho Baker (Cooke’s trial counsel) and Kevin Place (one of GEICO’s
  13   attorneys). Place was running late to an expert deposition and emailed Baker to tell
  14   him so. Baker emailed back, saying, “Pay 250K and call it a day!!” and Place
  15   responded, “Lol. If I could, I would.” (Plaintiff’s Exhibit 29, at 244.)4
  16          “An insurer’s duty to communicate a settlement offer arises even if the offer
  17   is made in excess of policy limits.” Saelee v. Progressive Classic Ins. Co., No. CIV.
  18   S05-2648WBSKJM, 2007 WL 120000, at *1 (E.D. Cal. Jan. 11, 2007) (citing
  19   Heredia v. Farmers Ins. Exch., 228 Cal. App. 3d 1345, 1360 (1991). Under
  20   California law, an insurer acts in “bad faith” when it fails “to inform the insured of a
  21   compromise offer.” Id. (quoting Brown v. Guarantee Ins. Co., 155 Cal. App. 2d 679,
  22   689 (1957). “[The] duty to communicate may be triggered by something less than a
  23   formal offer.” Id.
  24
       4
  25     Plaintiff points out that in March 2018, prior to the relevant text conversation, Baker emailed
       Campbell, another one of GEICO’s attorneys, and asked if GEICO “has any interest in resolving
  26   this case above the policy limits” and if not, he would request a continuance in another one of his
       trials. (Plaintiff’s Exhibit 28, at 242.) Campbell responded that there was no change in GEICO’s
  27   position. (Id.) Plaintiff does not appear to be arguing that the March 2018 email was an “offer”
       that should be communicated to the clients, but instead that it shows Baker was serious about
  28
       settling the case if possible.

                                                      – 15 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1015 Page 16 of 21




   1         Place testified he is “sure” that the text conversation with Baker is something
   2   he “would have likely” relayed to Matthew and Kellie, but he did not have “a specific
   3   recollection of that conversation.” (“Place Depo.,” Plaintiff’s Exhibit 7, at 147:8–
   4   18.) Kellie Mettler testified that she was not informed of any offer to settle the case
   5   for $250,000. (Plaintiff’s Exhibit 40, at 282.) Further, Matthew’s father testified
   6   that he had never heard that the “case could go away for $250,000” and if he had
   7   known of that opportunity, he would have paid the extra $150,000 so the case did not
   8   go to trial. (Plaintiff’s Exhibit 9, at 155–56.) This shows that the Mettlers were
   9   harmed by the failure to communicate the offer, as they would have taken advantage
  10   of it had they known of it.
  11         Without any evidence that the Mettlers knew of the offer and without any
  12   concrete answer by Place regarding the communication, there is at least a question
  13   of material fact as to whether the offer was communicated by GEICO’s counsel. But,
  14   GEICO argues that even if the offer was not communicated, GEICO (as opposed to
  15   its counsel) did not learn of the offer until it had expired. Campbell informed
  16   GEICO’s adjuster Russell Gardner on Saturday, April 7, 2018 that, “Baker stated in
  17   passing that trial could be avoided for $250,000.” (GEICO’s Exhibit 20, at 146.)
  18   Gardner testified he did not see this email until Monday, April 9, 2018, which was
  19   the first day of trial. (“Gardner Depo.,” GEICO’s Exhibit 49, at 261.) GEICO argues
  20   that by that time, the offer had expired, and it should not be held liable for its
  21   counsel’s failure to communicate the $250,000 offer prior to trial.
  22         The Court disagrees that it is undisputed that the offer expired on the first day
  23   of trial. From GEICO’s perspective, the only information it had was Campbell’s
  24   email, which stated “Baker stated in passing that trial could be avoided for
  25   $250,000.” There is no information that Baker stated or implied that the offer must
  26   be accepted before April 9, and, in any event, Gardner testified that he received the
  27   email “the morning of the trial” so it is possible trial had not yet begun when he
  28   learned of the offer. (See Gardner Depo. at 261.) Therefore, at the very least,

                                                – 16 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1016 Page 17 of 21




   1   GEICO’s adjuster learned of the settlement offer on April 9, 2018, and there is no
   2   evidence that anyone at GEICO communicated the offer to the Mettlers. Gardner
   3   believed that Place had informed the Mettlers of the offer, (id. at 262), but Place
   4   testified that he does not know whether he told Gardner that he had done so. (Place
   5   Depo. at 139.) And as noted above, Place cannot definitively say that he told the
   6   Mettlers of the offer. There is a disputed issue of material fact as to whether GEICO
   7   informed the Mettlers of a settlement offer, as GEICO had a duty to do. For these
   8   reasons, the Court DENIES GEICO’s Motion for Summary Judgment on the claim
   9   of bad faith for its failure to communicate the $250,000 settlement offer.
  10            D.    Punitive Damages
  11            Finally, GEICO seeks summary adjudication on Plaintiff’s punitive damages
  12   claim.
  13            “In order to establish that an insurer’s conduct has gone sufficiently beyond
  14   mere bad faith to warrant a punitive award, it must be shown by clear and convincing
  15   evidence that the insurer has acted maliciously, oppressively or fraudulently.” Mock
  16   v. Michigan Millers Mut. Ins. Co., 4 Cal. App. 4th 306, 328 (1992). “This higher
  17   clear and convincing evidentiary standard applies at every stage of the litigation
  18   process, including summary adjudication.” Adams v. Allstate Ins. Co., 187 F. Supp.
  19   2d 1219, 1231 (C.D. Cal. 2002) (citing Basich v. Allstate Ins. Co., 87 Cal. App. 4th
  20   1112, 1121 (2001)).
  21            Plaintiff bases his punitive damages claim on the conduct of Fetchina and
  22   Shaw. Under California law, an employer may be liable for punitive damages based
  23   upon acts of an employee if the employer “authorized or ratified the wrongful
  24   conduct for which the damages are awarded or was personally guilty of oppression,
  25   fraud, or malice.” Cal. Civ. Code § 3294. Further, “[w]ith respect to a corporate
  26   employer, the advance knowledge and conscious disregard, authorization,
  27   ratification or act of oppression, fraud, or malice must be on the part of an officer,
  28   director, or managing agent of the corporation.” Id. Plaintiff argues that Fetchina

                                                 – 17 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1017 Page 18 of 21




   1   and Shaw were “managing agents” and GEICO does not seem to dispute this. See
   2   Egan v. Mut. of Omaha Ins. Co., 24 Cal. 3d 809, 823 (1979) (holding that punitive
   3   damages could be awarded against an insurance company based on the tortious acts
   4   of its claims representatives).
   5         Plaintiff lays out all actions that he believes form the basis for a punitive
   6   damage claim: Fetchina authorizing Shaw to reject the first two policy limits
   7   demands (without an IME and without reading Cooke’s deposition transcript),
   8   Fetchina authorizing Shaw to reject Cooke’s $350,000 demand despite a doctor’s
   9   surgical recommendation, and Fetchina and Shaw’s mishandling of the case once a
  10   conflict of interest formed between GEICO and Matthew. (Opp’n at 26–27.)
  11         The Court addresses the conflict of interest issue first. As background and as
  12   noted above, GEICO rejected Cooke’s two policy limit demands, and Cooke made a
  13   third demand of $350,000 in January 2017. In the demand letter, Cooke’s counsel
  14   stated that GEICO’s rejection of the two earlier demands created a conflict of interest
  15   between GEICO and the Mettlers because if GEICO “had agreed to pay the previous
  16   policy demand, [the Mettlers] would not be required to contribute $250,000 to
  17   resolve this case.” (Plaintiff’s Exhibit 33, at 253.) Cooke’s counsel recommended
  18   that GEICO provide the Mettlers with independent counsel. (Id.) GEICO then
  19   communicated the $350,000 settlement offer to Matthew and reminded him, “our
  20   office is representing you only to defend this lawsuit, and you also may hire another
  21   lawyer, at your own expense, to monitor the defense being provided and/or to discuss
  22   your rights.” (Plaintiff’s Exhibit 34, at 255.)
  23         Although the evidence supporting the claims is unclear to the Court, Plaintiff
  24   alleges that GEICO then created a “Chinese Wall” or a “split file” between the
  25   Mettlers’ original file and a new file to avoid a conflict of interest. (Opp’n at 21.)
  26   Plaintiff alleges GEICO violated the split file by allowing GEICO employees on both
  27   sides of the wall to communicate. (Id. at 22.) Plaintiff also alleges GEICO should
  28   have paid for independent counsel for Matthew due to a conflict of interest. The right

                                                – 18 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1018 Page 19 of 21




   1   to independent counsel paid for by an insurer is generally referred to as “Cumis
   2   counsel” due to the California Supreme Court’s decision in San Diego Navy Federal
   3   Credit Union v. Cumis Ins. Society Inc., 162 Cal. App. 3d 358 (1984). “The Cumis
   4   opinion was codified in 1987 by the enactment of Civil Code section 2860, which
   5   ‘clarifies and limits’ the rights and responsibilities of insurer and insured as set forth
   6   in Cumis.” James 3 Corp. v. Truck Ins. Exch., 91 Cal. App. 4th 1093, 1100 (2001)
   7   (citations omitted).
   8         The Court first addresses the propriety of this argument. Plaintiff has not
   9   previously alleged that GEICO acted improperly by failing to appoint counsel or that
  10   it violated the “Chinese wall” after splitting the Mettler file. The only reference to
  11   this argument is one sentence in Plaintiff’s complaint where he alleges that GEICO
  12   breached its duty of good faith and fair dealing by “unreasonably and/or intentionally
  13   compelling Plaintiff to retain counsel during and after the pendency of the underlying
  14   lawsuit to protect and promote their [sic] legal interests against GEICO.” (Compl. ¶
  15   23.h.) Allowing Plaintiff to use this brief reference now as the basis for his punitive
  16   damages claim would be unduly prejudicial. See Coleman v. Quaker Oats Co., 232
  17   F.3d 1271, 1292 (9th Cir. 2000) (in evaluating a motion for leave to amend, holding
  18   that “adding a new theory of liability at the summary judgment stage would prejudice
  19   the defendant”).
  20         And in any event, the California code section regarding conflicts of interest
  21   specifically provides that “[n]o conflict of interest shall be deemed to exist as to
  22   allegations of punitive damages or be deemed to exist solely because an insured is
  23   sued for an amount in excess of the insurance policy limits.” Cal. Civ. Code
  24   § 2860(b). Plaintiff tries to distinguish this by arguing that the code section does not
  25   excuse an insurer from providing Cumis counsel “once a claimant makes a demand
  26   within policy limits and there is a ‘likelihood’ of liability in excess of policy limits.”
  27   (Opp’n at 23.) Plaintiff cites no authority supporting this proposition, nor can the
  28   Court locate any. Thus, for these reasons, the Cumis counsel claim cannot be used

                                                 – 19 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1019 Page 20 of 21




   1   to support Plaintiff’s punitive damages claim.
   2         The Court turns to the other allegations which Plaintiff argues form the basis
   3   of his punitive damages claim. Plaintiff argues that Shaw and Fetchina willfully and
   4   consciously disregarded the Mettlers’ rights, conducted an inadequate investigation,
   5   made “undifferentiated low ball offers[,]” relied on facts supporting GEICO’s
   6   position and disregarded those that did not, fired defense counsel for protecting
   7   Matthew’s interests instead of GEICO’s, and did not comply with the “Chinese
   8   wall.” (Opp’n at 28.) For the most part, these are the same allegations that form
   9   Plaintiff’s bad faith claim.
  10         “[T]he evidence required to support an award of punitive damages for breach
  11   of the implied covenant of good faith and fair dealing is ‘of a different dimension’
  12   from that needed to support a finding of bad faith.” Shade Foods, Inc., 78 Cal. App.
  13   4th at 909 (2000); see also Mock, 4 Cal. App. 4th at 328 (“Evidence that an insurer
  14   has violated its duty of good faith and fair dealing does not thereby establish that it
  15   has acted with the requisite malice, oppression or fraud to justify an award of punitive
  16   damages.”).    Because of this difference, California courts have held punitive
  17   damages are generally only available against insurance companies when there are
  18   “established policies or practices in claims handling which are harmful to insureds.”
  19   Mock, 4 Cal. App. 4th at 329; see also Hangarter, 373 F.3d at 1013–14 (noting
  20   punitive damages are available against insurance companies where there is sufficient
  21   evidence of a “conscious course of conduct, firmly grounded in established company
  22   policy” (quoting Neal v. Farmers Ins. Exch., 21 Cal. 3d 910, 923 (1978))); Amadeo
  23   v. Principal Mut. Life Ins. Co., 290 F.3d 1152, 1165 (9th Cir. 2002) (same)
  24         Plaintiff points to actions that he believes GEICO performed improperly, but
  25   he has not provided any evidence that these actions were done with malice,
  26   oppression or fraud. See Tomaselli v. Transamerica Ins. Co., 25 Cal. App. 4th 1269,
  27   1288 (1994) (holding conduct showing an insurer’s “negligence or slipshod
  28   investigation” is not enough to support punitive damages). And there is no evidence

                                                – 20 –
Case 3:18-cv-02303-BAS-MSB Document 53 Filed 04/15/20 PageID.1020 Page 21 of 21




   1   before the Court showing a policy or pattern of GEICO disregarding the rights of its
   2   insureds. See Mock, 4 Cal. App. 4th at 329. Without this, Plaintiff has no claim of
   3   punitive damages. The Court GRANTS GEICO’s Motion for Summary Judgment
   4   as to Plaintiff’s punitive damages claim.
   5   IV.    CONCLUSION
   6          For the foregoing reasons, the Court GRANTS IN PART and DENIES IN
   7   PART GEICO’s Motion for Summary Judgment, as detailed herein. Subject to the
   8   Order of the Chief Judge No. 18, In re Suspension of Jury Trials and Other
   9   Proceedings During the Covid-19 Public Emergency (S.D. Cal. Mar. 17, 2020), the
  10   Court orders the parties to contact the Magistrate Judge’s chambers to reset their
  11   mandatory settlement conference. Upon conclusion of this conference, the parties
  12   shall coordinate with the Magistrate Judge to set new dates for a pretrial conference
  13   and trial.
  14          IT IS SO ORDERED.
  15   DATED: April 15, 2020
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               – 21 –
